PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PANDURANGI, RAGHOOTTAMA   
Application No. 15/749,225
Filed: 31 Jan 2018
For COMPOSITIONS AND METHODS FOR SENSITIZING LOW RESPONSIVE TUMMORS TO CANCER THERAPY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed February 21, 2022 pursuant to 37 C.F.R. § 1.181(a), requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

BACKGROUND

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed January 22, 2021, which set a shortened statutory period for reply of three months.  An after-final amendment was received on July 13, 2021 with a three-month extension of time,1 and an advisory action was mailed on August 18, 2021 along with a notice of non-compliant amendment which did not set a new period for response.  The maximum extendable period for responding to the final Office action expired at midnight on July 22, 2021.  No additional extensions of time under the provisions of 37 C.F.R § 1.136(a) were available, and no additional response was received.  Accordingly, the above-identified application became abandoned on July 23, 2021.  A notice of abandonment was mailed on August 31, 2021.


RELEVANT STATUTE AND PORTIONS OF THE C.F.R. AND MPEP

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.116(a) – (c) set forth, in toto:

(a) An amendment after final action must comply with §1.114 or this section.

(b) After a final rejection or other final action (§1.113) in an application or in an ex parte reexamination filed under §1.510, or an action closing prosecution (§1.949) in an inter partes reexamination filed under §1.913, but before or on the same date of filing an appeal (§41.31 or §41.61 of this title):

(1) An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;

(2) An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or

(3) An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.

(c) The admission of, or refusal to admit, any amendment after a final rejection, a final action, an action closing prosecution, or any related proceedings will not operate to relieve the application or reexamination proceeding from its condition as subject to appeal or to save the application from abandonment under §1.135, or the reexamination prosecution from termination under §1.550(d) or §1.957(b) or limitation of further prosecution under §1.957(c).

37 C.F.R. § 1.134 sets forth, in toto:

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

37 C.F.R. § 1.135 sets forth, in toto:

(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may (emphasis added) be given a new time period for reply under §1.134 to supply the omission.

 ANALYSIS

With this petition, Petitioner asserts that the after-final response should have been considered a bona fide response, and an additional period to provide a second after-final response should have been provided.

Petitioner’s opinion is noted, however, it is clear from rules 37 C.F.R. §§ 1.116 and 1.135 that abandonment of an application is risked when the applicant proffers an amendment after the mailing of a final Office action.  The rule clearly indicates that the mere filing of an amendment does not relieve applicant of the duty to take appropriate action to save the application from abandonment.  

If steps are not taken after final to maintain pendency prior to the expiration of the maximum extendable period for reply, the application will go abandoned.  Put another way, the submission of an after final amendment which fails to place the application in condition for allowance will result in the abandonment of the application, unless one of the following four items is filed prior to the maximum extendable period for reply:

[Symbol font/0xB7]  a subsequent amendment which prima facie 
   places the application in condition for 
   allowance;
[Symbol font/0xB7]  a Notice of Appeal;
[Symbol font/0xB7]  a Request for a Continuation Application 
   pursuant to 37 C.F.R. § 1.53(b), if 
   applicable; 
[Symbol font/0xB7]  a Request for Continued Examination 
   pursuant to 37 C.F.R. § 1.114; or,
[Symbol font/0xB7]  a Terminal Disclaimer, if applicable.

None of these items was submitted prior to the expiration of the maximum extendable period for reply to the final Office action (July 22, 2021 at midnight).  In other words, this application went abandoned for failure to submit either an amendment which prima facie places the application in condition for allowance, a Notice of Appeal, or a Request for Continued Examination prior to the expiration of the maximum period for responding to the final Office action.

37 C.F.R. § 1.135(c) indicates that when a reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may – not must - be given a new time period for reply under §1.134 to supply the omission.

It follows that the record does not support a finding that the holding of abandonment should be withdrawn.

CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.
 
Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a).

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A five-month extension of time was received when only a three-month was both required and available.  USPTO records show the excess payment was refunded to the appropriate credit card on May 4, 2022.  
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.